Citation Nr: 1815638	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  15-31 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from September 1954 to September 1957.

This current appeal comes to the Board of Veterans' Appeals (Board) on from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

Video conference hearings were scheduled for September and October 2017 but the Veteran did not appear.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Tinnitus was not manifest during service or within one year of separation. Tinnitus is not related to service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service, and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A; 38 C.F.R. §§ 3.156(a), 3.159, 3.326(a).

VA satisfied its duty to notify via a March 2013 letter. 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence. The Veteran's service treatment records (STRs) have been obtained; no private treatment records exist. The Veteran has been provided a VA audiological examination and VA audiological opinions have been obtained.

II. Service Connection

To establish service connection a Veteran must generally show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. § 38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. 3.303(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

III. Background

The Veteran's DD-214 shows the Veteran was a fighter pilot in the United States Air Force. The Board concedes that the Veteran was likely exposed to noise in service. 38 U.S.C. § 1154. In his September 1954 entry examination the Veteran's hearing is marked as normal; his July 1957 separation exam also notes hearing as normal. The separation examination disclosed that the ears and drums were normal and he denied a history of ear trouble.  When seen in April 1963, the ears and drums were normal and he denied a history of ear trouble.

The Veteran first complained of tinnitus in November 2012. The Veteran did not submit any evidence other than lay statements regarding tinnitus, which he is competent to report. Jandreau, 492 F.3d at 1377.

In April 2013 the Veteran received a VA audiological examination. The examination did not find any hearing loss significant to be considered a disability for VA purposes, and also noted there was no significant hearing loss in his entry and separation examinations. The examiner reviewed all the files of record; the examiner did not come to a conclusion as to whether the Veteran's tinnitus is service related. The exam does say that the Veteran is unsure of when tinnitus began and "cannot recall the circumstances."

The Veteran contends that he has tinnitus due to loud noise exposure during service. The Board notes the Veteran is competent to state when he first noticed tinnitus, but in this case he has reported that he can't remember when he first developed tinnitus. The Veteran has asserted that his tinnitus is related to his noise exposure in service. However, he is not qualified to provide such a medical opinion. See Jandreau, 492 F.3d at 1377. A review of the entire record finds a preponderance of the evidence weighs against a finding that the Veteran's tinnitus had its onset in service or within one year from discharge.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's tinnitus did not manifest during service or during the one year period following discharge. Rather, the evidence establishes that the Veteran had normal hearing during service and at separation, and that the first documented tinnitus of record was more than 50 years after separation. More specifically tinnitus was not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entity.  Rather, when tested at separation and in 1963, the ears and drums were normal.  Equally important, he denied a pertinent history at such times.  

As the more probative evidence establishes that the Veteran's tinnitus is not related to service, the claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


